Summit App. No. 12943. This cause is an appeal as of right from a decision of the court of appeals under App.R. 26(B) in a case involving the death penalty. On July 17, 2003, appellant filed a notice of appeal in this case and a motion to stay the execution of sentence in Supreme Court case No. 1988— 0351, the appeal arising out of appellant’s conviction and sentence. The execution of appellant’s sentence in case No. 1988-0351 is currently set for July 24, 2003. It appearing to the court that expedited review of this appeal is warranted,
IT IS ORDERED by the court, sua sponte, that the Clerk shall dispense with the ordering of the record from the court of appeals.
IT IS FURTHER ORDERED that the parties shall each file a brief addressing the merits of this appeal on or before 12:00 noon on July 22, 2003. No responsive briefing shall be permitted.